




Exhibit 10.4
2014 Performance Share Grant Terms and Conditions for Select Key Employees
Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”)


Purpose
To provide incentives to (i) support the execution of Brunswick Corporation’s
business strategies and (ii) more closely align the interests of the award
recipient with those of Brunswick Corporation’s stockholders.


Grant Date
_________________, 2014
Performance Shares
Shares of Brunswick Corporation common stock (“Common Stock”) where the number
of shares of Common Stock delivered is based on attainment of Performance
Criteria set forth herein. Shares of Common Stock subject to this Grant shall be
referred to herein as “Performance Shares.”


Target Award


____________ Performance Shares is the target against which Performance Criteria
shall apply. 


Performance Period
• Cash Flow Return on Investment (“CFROI”) Performance Criteria: one-year
performance period, commencing January 1, 2014 and ending December 31, 2014 (the
“CFROI Performance Period”).
• For purposes of these Terms and Conditions, “Award Period” shall mean the
three-year performance period, commencing January 1, 2014 and ending December
31, 2016.
Performance Criteria
• CFROI: payout of 50% to 150% of the target Performance Shares based solely on
performance against CFROI Performance Criteria over the CFROI Performance
Period, as set forth in Appendix A attached hereto.
Termination of employment
•    Forfeiture of Performance Shares in the event employment terminates prior
to the end of the Award Period, except if the Grantee terminates due to death or
permanent disability (as defined below) or the Grantee’s age and years of
service equals 70 (the 'Rule of 70") or more or age is 62 or more.
•    In the case of a termination of employment (other than for “cause” (willful
misconduct in the performance of duties)) on or after the first anniversary of
the beginning of the Award Period (i) due to death or permanent disability (as
defined below) or (ii) on or after the date on which age plus years of service
equal 70 or more or age is 62 or more, the Grantee or his or her estate or
personal representative shall receive the award, calculated as if the Grantee
had remained employed throughout the entire Award Period and based on actual
CFROI Performance. The Performance Shares shall be distributed to the Grantee in
accordance with the terms of this award under “Timing of Distribution.”
•    In the case of a termination of employment (other than for “cause” (willful
misconduct in the performance of duties)) prior to the first anniversary of the
beginning of the Award Period (i) due to death or permanent disability (as
defined below) or (ii) on or after the date on which age plus years of service
equal 70 or more or age is 62 or more, a pro-rata portion of the award will be
distributed to the Grantee or his or her estate or personal representative in
accordance with the terms of this award under “Timing of Distribution.” For
purposes of the foregoing sentence, a “pro-rata portion” will mean the product
of (x) the number of Performance Shares that would otherwise be paid out at the
end of the Award Period based on actual CFROI Performance and (y) a fraction,
the numerator of which is the number of days that have elapsed since the
beginning of the CFROI Performance Period through the date of termination of the
Grantee’s employment, and the denominator of which is the number of days in the
CFROI Performance Period. All remaining Performance Shares shall be forfeited.
Fractional shares shall be rounded down to the nearest whole share.




--------------------------------------------------------------------------------






Change in Control
•    On a Change in Control (as defined in the Plan), a pro-rata portion of the
award shall vest and the remainder of the award shall be forfeited. For purposes
of the foregoing sentence, a “pro-rata portion” shall mean the product of (x)
the number of Performance Shares equal to 100% of the target award (or, if the
Change in Control occurs after the CFROI Performance Period, the number of
Performance Shares actually earned based on CFROI performance) and (y) a
fraction, the numerator of which is the number of days that have elapsed since
the beginning of the CFROI Performance Period through the Change in Control (not
to exceed the number of days in the CFROI Performance Period), and the
denominator of which is the number of days in the CFROI Performance Period.
•    Any vested Performance Shares shall be delivered to the Grantee within
thirty (30) days of such Change in Control; provided, however, for those whose
age and years of service could equal 70 or more or age will be 62 or more, in
either case prior to January 1, 2016, all of the award will be distributed in
accordance with the terms of this award under “Timing of Distribution;”
provided, further, that if the Change in Control is a “change in control event”
within the meaning of Internal Revenue Code Section 409A and applicable
regulations issued thereunder (except that in no event shall an acquisition of
assets under Treasury Regulation §1.409A-3(i)(5)(vii) constitute a change in
control event, unless such event is also a sale or disposition of at least all
or substantially all of the Company’s assets), then the vested performance share
award shall be delivered to the Grantee within thirty (30) days of such Change
in Control.
Timing of Distribution
•    Except as otherwise provided for herein, shares of Common Stock shall be
delivered to the Grantee in settlement of the award as soon as administratively
practicable after the end of the Award Period, subject to certification in
writing of the Company’s attainment of the Performance Criteria. In no event
shall the award be settled later than 2 ½ months following the end of the year
in which the third anniversary of the Grant Date occurs.
•    Notwithstanding the foregoing provisions, in the event that (i) the Grantee
is a “Covered Employee” (as defined under Internal Revenue Code Section 162(m),
as amended) with respect to the taxable year in which the Performance Shares
would otherwise be delivered, and (ii) the sum of the value of the Performance
Shares deliverable to the Grantee under the award and other compensation payable
by Brunswick to the Grantee with respect to such taxable year exceeds $1.5
million, the portion of the Performance Shares that, when added to such other
compensation would result in the Grantee receiving total compensation in excess
of $1.5 million shall be converted into deferred stock units and be
automatically deferred pursuant to Brunswick's Automatic Deferred Compensation
Plan. Performance Shares converted into deferred stock units shall be payable to
the Grantee in accordance with the terms of the Automatic Deferred Compensation
Plan.
Tax Withholding


For those who have met the Rule of 70 or age 62 prior to the last day of the
CFROI Performance Period, tax withholding liability to meet required FICA on
amounts vesting at the end of the CFROI Performance Period must be paid via
payroll or participant check during the next calendar quarter. For those meeting
the Rule of 70 or age 62 on or following the last day of the CFROI Performance
Period and prior to the year of scheduled distribution, tax withholding
liability to meet required FICA must be paid via payroll or participant check by
the end of the year of meeting the Rule of 70 or reaching age 62. Subsequent
Federal, state and local income tax withholding must be paid via share reduction
upon distribution.


For all others, tax withholding liability (to meet required FICA, Federal,
state, and local withholding) must be paid via share reduction upon
distribution.
Form of Distribution
Shares will be deposited to your existing Dividend Reinvestment Plan account or,
if one is not currently on record, deposited into a newly created account. Stock
certificates will be issued on request.




--------------------------------------------------------------------------------






Additional Terms and Conditions
Grants are subject to the terms of the Plan. To the extent any provision herein
conflicts with the Plan, the Plan shall govern. The Human Resources and
Compensation Committee of the Board administers the Plan. The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate. Committee determinations are binding.


The rule of 70/age 62 provisions do not apply for grants made to residents of
the European Union.


Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.


This award and any shares delivered pursuant to this award are subject to
forfeiture, recovery by Brunswick or other action pursuant to any clawback or
recoupment policy which Brunswick may adopt from time to time, including without
limitation any such policy which Brunswick may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law.


The Plan may be amended, suspended or terminated at any time. The Plan will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.





2014 Performance Share Grant
Appendix A – Performance Criteria
Cash Flow Return on Investment (CFROI)


CFROI defined as Free Cash Flow divided by average Operating Capital Employed.


Free Cash Flow is consistent with the external reporting definition.


Operating Capital Employed defined as total assets less total liabilities
excluding cash, debt and tax balances. Operating Capital Employed will be
calculated on a five point basis.


Free Cash Flow and Operating Capital Employed will be adjusted for the
following:
• Acquisition/sale of “strategic” assets;
• Impact of pension cash contributions, restructuring activities and tax
payments or refunds; and
•   Impact of change in tax law (e.g., extension of R&D tax credit) - variance
from budget.


 
Payout as a % of Target (1)
2014 Goal
Threshold


50%
X%
Target


100%
Y%
Maximum


150%
Z%



(1) If performance is between the threshold and maximum levels set forth above,
then the payout as a percentage of target shall be interpolated appropriately.
No payout below threshold.

